       Case 1:18-cv-00156-DAK-BCW Document 27 Filed 04/24/19 Page 1 of 2



BLAKE G. HALL, ESQ. (Admitted pro hac vice)
SAM L. ANGELL, ESQ. (Admitted pro hac vice)
HALL ANGELL & ASSOCIATES, LLP
1075 S Utah Avenue, Suite 150
Idaho Falls, Idaho 83402
Telephone (208) 522-3003
Fax (208) 621-3008
ISB Nos. 2434 and 7012
bgh@hasattorneys.com
sla@hasattorneys.com

Stephen F. Noel, Esq.
SMITH KNOWLES PC
2225 Washington Blvd, Ste 200
Ogden, UT 84401
Email: snoel@smithknowles.com

Attorneys for Defendants Oneida County, Oneida County Sheriff’s Office, Sheriff Jeff Semrad,
and Detective Patsy Sherman

                          UNITED STATES DISTRICT COURT
                       DISTRICT OF UTAH, NORTHERN DIVISION

  NEHEMIAH MCFARLIN and                          Case No. 1:18-cv-00156-DAK
  ATOATASI FOX,
                                                 STIPULATION FOR DISMISSAL
                        Plaintiffs,              BETWEEN PLAINTIFF ATOATASI
                                                 FOX AND DEFENDANTS ONEIDA
  v.                                             COUNTY, ONEIDA COUNTY
                                                 SHERIFF’S OFFICE, SHERIFF JEFF
  BOX ELDER COUNTY; BOX ELDER                    SEMRAD, AND DETECTIVE PATSY
  COUNTY SHERIFF’S OFFICE; ADAM                  SHERMAN
  WALKER, individually; JUSTIN ZILLES,
  individually; STEVEN BERRY,
  individually; Z. MOORE, individually;
  SHANE NEBEKER, individually; L.
  MAUGHAN, individually; ONEIDA
  COUNTY; ONEIDA COUNTY
  SHERIFF’S OFFICE; SHERIFF JEFF
  SEMRAD, individually; DETECTIVE
  PATSY SHERMAN, individually; and
  JOHN and JANE DOES I-X, individually,

                        Defendants.

STIPULATION FOR DISMISSAL - 1
      Case 1:18-cv-00156-DAK-BCW Document 27 Filed 04/24/19 Page 2 of 2



       COME NOW Plaintiff, ATOATASI FOX, and Defendants, ONEIDA COUNTY,

ONEIDA COUNTY SHERIFF’S OFFICE, SHERIFF JEFF SEMRAD, and DETECTIVE PATSY

SHERMAN, by and through counsel of record, and hereby stipulate and agree that ATOATASI

FOX’s claims against these Defendants should be dismissed with prejudice, with each party to

bear its own costs and attorney fees.

       Dated this 24th day of April, 2019.

                                             HALL ANGELL & ASSOCIATES, LLP


                                             ___/S/ Blake G. Hall______________________
                                             BLAKE G. HALL, Attorneys for Oneida County
                                             Defendants




       Dated this 24th day of April, 2019.

                                             MAY, RAMMELL & THOMPSON


                                             ___/S/ Bron Rammell______________________
                                             BRON RAMMELL, Attorneys for Plaintiff Atoatasi
                                             Fox




STIPULATION FOR DISMISSAL - 2
